Citation Nr: 0218350	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  02-06 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

1.  Entitlement to service connection for respiratory 
disability.

2.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
headaches.


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from April 1945 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, 
New Jersey.

The Board notes that in his substantive appeal, the 
veteran made reference to his left ear hearing loss and a 
skin condition.  The Board observes that service 
connection for bilateral hearing loss and skin 
disabilities was granted in April 2002.  The Board is 
uncertain as to whether the veteran intended for this 
statement to constitute a notice of disagreement with 
respect to the disability evaluations assigned to his 
bilateral hearing loss and skin disabilities.  If the 
veteran intended this correspondence to constitute a 
notice of disagreement, he should so inform the RO, which 
should respond appropriately to any clarification provided 
by the veteran.  


FINDINGS OF FACT

1.  All available information and evidence necessary for 
an equitable disposition of the veteran's claims have been 
obtained by the RO.

2.  The veteran received full-body exposure to nitrogen or 
sulfur mustard during active duty and he currently has 
chronic bronchitis.

3.  In an unappealed rating decision of April 1996, the RO 
denied service connection for head injury with headaches.

4.  The evidence received since the April 1996 rating 
decision is cumulative or redundant of the evidence 
previously of record or is not so significant that it must 
be considered to fairly decide the merits of the veteran's 
claim.


CONCLUSIONS OF LAW

1.  Respiratory disability, chronic bronchitis, due to 
mustard gas exposure was incurred in active service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303(d), 3.316 
(2002).

2.  New and material evidence has not been received to 
reopen the veteran's claim of entitlement to service 
connection for headaches.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Service Connection for Respiratory 
Disability

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and 
the implementing regulations are applicable to the issue 
of service connection for respiratory disability.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require 
VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

As explained below, no additional information or evidence 
is needed to substantiate the veteran's claim of 
entitlement to service connection for respiratory 
disability.
A.  Factual Background

The veteran's service medical records include a May 1946 
memorandum to the Navy Chief of the Bureau of Medicine and 
Surgery, discussing voluntary participants in tests for 
the study of vesicant gasses.  The memorandum refers to an 
enclosure that lists the men who volunteered to 
participate.  However, the enclosure is not associated 
with the veteran's records.  On discharge examination in 
May 1946 the veteran's respiratory system was found to be 
normal.  

In a March 2000 statement, the veteran indicated that he 
had been exposed to mustard and other poisonous gases 
during service.  He stated that he suffered from lung 
problems.  Service connection for respiratory disability 
was denied in June 2000.  In his notice of disagreement, 
the veteran stated that he had not received treatment for 
his claimed disability.  

A VA examination was conducted in June 2001.  The examiner 
noted that the veteran was a veteran of World War II and 
that he was not followed by any medical doctor.  The 
veteran provided a history of exposure to mustard gas 
while in service, indicating that he participated in 
experiments.  Following the examination, the examiner 
concluded that the most likely diagnosis was bronchitis.

The RO continued its denial of the veteran's claim in 
April 2002.  In the same rating decision, the RO granted 
service connection for pruritus and xerosis of the lower 
legs.  It referred to the May 1946 Navy memorandum and 
conceded that the veteran had participated in chemical 
warfare testing at the Naval Research Laboratory.  

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.
In addition, service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may also be granted on a presumptive 
basis for chronic bronchitis which develops subsequent to 
the veteran's full-body exposure to nitrogen or sulfur 
mustard during active military service.  38 C.F.R. § 3.316 
(2002).

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2002).

In reviewing the merits of the veteran's claim, the Board 
concludes that service connection for respiratory 
disability is warranted on a presumptive basis.  As noted 
above, the RO conceded in April 2002 that the veteran had 
full-body exposure to nitrogen or sulfur mustard during 
his military service.  The Board agrees that this is 
adequately established by the record.  The recent VA 
examiner concluded that the veteran probably has 
bronchitis.  Accordingly, service connection is warranted 
for this disability.  

III.  New and Material Evidence to Reopen a Claim of 
Entitlement to 
Service Connection for Headaches

As discussed above, the VCAA was signed into law during 
the pendency of the veteran's claim to reopen.  However, 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).

VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits or who attempts to reopen a 
previously denied claim.  66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).   

The rule is effective November 9, 2000, except the 
amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  66 Fed. Reg. 45,620, 45, 629. 

Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  The provisions 
implementing the VCAA are applicable to any claim for 
benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not 
decided by VA as of that date.  66 Fed. Reg. 45,620, 
45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It does not apply to the 
veteran's claim to reopen, which was received long before 
that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance 
is provided by 38 U.S.C. § 5103A(g), which provides that 
nothing in § 5103A shall be construed to preclude VA from 
providing such other assistance to a claimant in 
substantiating a claim as VA considers appropriate.  
Because VA has no authority to make these provisions 
retroactively effective, they are applicable on the date 
of the rule's final publication, August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  They are not applicable to 
the veteran's claim to reopen, which was received before 
that date.

The record reflects that the veteran has been informed of 
the requirement that he submit new and material evidence 
to reopen the claim.  He has also been told what 
constitutes new and material evidence.  In addition, he 
has been requested to provide specific information needed 
for the RO to obtain evidence in support of his claim to 
reopen.  The record reflects that the RO has scheduled VA 
examinations for the veteran.  The veteran has failed to 
identify any existing evidence of a nexus between the 
claimed disability and his military service.  Therefore, 
the Board is satisfied that no further action is required 
to comply with the VCAA or the implementing regulations.  

A.  Factual Background

Service connection for head injury with headaches was 
denied in an unappealed rating decision April 1996.  The 
RO determined that there was no evidence of treatment for 
or diagnosis of head injury or headaches during the 
veteran's period of active duty.  The evidence then of 
record included reports of the veteran's induction and 
discharge physicals showing no abnormal finding or 
diagnosis pertaining to headaches.  Also of record was the 
report of an October 1995 VA examination with normal 
findings neurologically and reflecting a diagnosis of 
muscle contraction headaches, relieved by aspirin.  

The veteran submitted a claim to reopen in December 1999, 
and in a March 2000 statement he indicated that he had 
struck his head during service and suffered from headaches 
as a result.  

A VA neurological examination was conducted in July 2001.  
The veteran reported that his headaches had started 40 
years previously and had occurred intermittently since 
that time.  He stated that he suffered from headaches one 
to two times per week, and that their duration was one to 
two hours.  He indicated that they sometimes ended 
spontaneously.  The veteran also reported that he had hit 
his head on a bulkhead while in service and had received 
stitches over his left parietal-occipital region.  
Physical examination revealed a small scar near the vertex 
to the left.  There were no cranial nerve deficits.  The 
assessment was tension headaches.  The examiner noted that 
they seem to have started a least a decade after the 
veteran's service.  He also pointed out that the headaches 
did not affect the area of the veteran's service incurred 
head injury.  

B.  Analysis

Under the law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 
1110, 1131.  Service connection may also be established 
for disease diagnosed after discharge from service when 
all the evidence establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d).

Generally, a claim which has been denied in an unappealed 
rating decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. 
§§ 7104(b), 7105(c) (West 1991).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998), 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a 
claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In determining whether new and material evidence has been 
received since the April 1996 rating decision, the Board 
notes that the medical evidence added to the record which 
relates to the veteran's claimed headaches is essentially 
cumulative in nature to the extent that it shows that the 
veteran currently suffers from tension or muscle 
contraction headaches.  None of the medical evidence 
suggests that any chronic disability involving headaches 
originated or increased in severity during service or that 
a chronic disability involving headaches is etiologically 
related to service.  In fact, the July 2001 VA examiner 
concluded that the veteran's headaches started after 
service and were not related to the injury to the 
veteran's left parietal-occipital region.  Accordingly, 
the medical evidence added to the record is not new and 
material.

The veteran's statements regarding an injury to his head 
in service and his opinion that he suffers from headaches 
as a result are new.  However, as a layperson, he is not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Therefore, the Board must 
conclude that the veteran's statements are not so 
significant that they must be considered to fairly decide 
the merits of his claim.  Accordingly, they are not 
material.



(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for respiratory 
disability, chronic bronchitis, is granted.

The Board having determined that new and material evidence 
has not been submitted, reopening of a claim of 
entitlement to service connection headaches is denied.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

